Upon careful review of the record in this case and of the applicable law, I conclude that the trial court did not err in admitting the Michigan deputy's testimony about the circumstances of defendant's prior drug offense. Moreover, even assuming that the evidence was improperly admitted, such error must be viewed as harmless in this case, in light of the other evidence contained in the record. Thus, as it is my opinion that defendant's second assignment of error should be overruled, I respectfully dissent.
Evid.R. 404(B) provides:
"Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It *Page 850 
may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident."
R.C. 2945.59 provides:
"In any criminal case in which the defendant's motive or intent, the absence of mistake or accident on his part, or the defendant's scheme, plan, or system in doing an act is material, any acts of the defendant which tend to show his motive or intent, the absence of mistake or accident on his part, or the defendant's scheme, plan, or system in doing the act in question may be proved, whether they are contemporaneous with or prior or subsequent thereto, notwithstanding that such proof may show or tend to show the commission of another crime by the defendant."
As the majority correctly notes, Evid.R. 404(B) and R.C.2945.59 are to be strictly construed against admissibility. See,e.g., State v. Broom (1988), 40 Ohio St.3d 277, 533 N.E.2d 682. Yet while the standard for admissibility is strict, the Supreme Court has specifically held that both the rule and the statute permit the admission of other acts evidence where those acts "tend to show" any of the items enumerated in the rule or statute. State v. Hill (1992), 64 Ohio St.3d 313, 322-323,595 N.E.2d 884, 892-893, citing State v. Flonnory (1972), 31 Ohio St.2d 124, 60 O.O.2d 95, 285 N.E.2d 726; State v. Jamison (1990),49 Ohio St.3d 182, 552 N.E.2d 180. In the case sub judice, I believe that the other acts evidence was properly admitted at trial because the evidence tended to show that defendant had knowledge of the marihuana concealed under the hood and in the bed of the pickup truck in the instant offense.
The evidence at issue is the testimony of Travis Dick, a sheriff's deputy from Oakland County, Michigan. Deputy Dick testified that, on October 3, 1991, defendant had been arrested in Michigan. The arrest stemmed from Deputy Dick's discovering defendant and a second man sitting in defendant's vehicle in a convenience store parking lot. As Deputy Dick had pulled into parking lot on routine patrol, he noticed furtive movements by defendant and the second man in the vehicle. Upon questioning the men, Deputy Dick noticed a partially concealed plastic bag to the side of defendant's driver's seat. Defendant produced the bag upon request and it contained two separately rolled bags of marihuana, one ounce each. Upon searching defendant's car, two more one-ounce plastic rolls of marihuana were found under the passenger seat. An additional two and a half ounces of loose marihuana were found in a large plastic bag hidden inside a cooler in defendant's back seat. Defendant was charged with possession of marihuana with intent to deliver, to which he pled guilty and was then convicted.
The current offense is also a drug offense involving marihuana. More to the point, the instant offense also involves the concealment of multiple packages of *Page 851 
marihuana in various locations about the subject vehicle, and involves a quantity of marihuana far larger than that which could be considered an amount possessed solely for personal use. Finally, the current offense took place less than one year after the previous offense.
As such, the disputed evidence established that defendant had committed a very similar crime within the recent past, and that the execution of the similar crime involved several characteristics common to the instant offense. Thus, the disputed evidence tends to show that the former crime and the current crime were committed by the same person and, therefore, the evidence is probative of defendant's knowing possession of the marihuana in the instant case.
Accordingly, I conclude that the other acts evidence was properly admitted in this case, not to demonstrate some sort of poor character on defendant's part in order to show that he acted in conformity therewith but, rather, to show that defendant did knowingly take part in the packaging, concealing and transporting of the marihuana at issue here.
Moreover, even if evidence is erroneously admitted under Evid.R. 404(B) and R.C. 2945.59, it is well established that such error may be considered harmless. See, e.g., State v.Hutton (1990), 53 Ohio St.3d 36, 559 N.E.2d 432; State v. Lytle
(1976), 48 Ohio St.2d 391, 2 O.O.3d 495, 358 N.E.2d 623, vacated in part on other grounds (1978), 438 U.S. 910, 98 S.Ct. 3135,57 L.Ed.2d 1154. "Error in the admission of other act testimony is harmless when there is no reasonable possibility that the testimony contributed to the accused's conviction." State v.Lytle, supra, 48 Ohio St.2d at 391, 2 O.O.3d at 495,358 N.E.2d at 624, paragraph three of the syllabus, vacated in part of other grounds (1978), 438 U.S. 910, 98 S.Ct. 3135,57 L.Ed.2d 1154. In other words, such error is harmless if the other admissible evidence, standing alone, constitutes overwhelming proof of defendant's guilt. State v. Williams (1983), 6 Ohio St.3d 281, 6 OBR 345, 452 N.E.2d 1323. Finally, Crim.R. 52(A) provides that "[a]ny error, defect, irregularity, or variance which does not affect substantial rights shall be disregarded." (Emphasis added.) Thus, it is mandatory that we apply the harmless error doctrine, if appropriate.
In this case, defendant was charged with a violation of R.C.2925.03(A)(6), which prohibits the knowing possession of a controlled substance in an amount equal to or exceeding three times the bulk amount, but in an amount less than one hundred times that amount.10
Absent the disputed other acts testimony, the record contains ample other evidence which, if believed by the jury, unequivocally established that defendant *Page 852 
knowingly possessed six hundred grams or more of marihuana. In particular, Chris Roberts, the co-defendant in the case, testified extensively at trial about defendant Sutherland's direct participation in harvesting the marijuana in question, packaging it, and then concealing it in the truck in the places where it was eventually discovered by the State Highway Patrol in Auglaize County.11
Also supporting the conclusion that any error was harmless is the fact that the trial judge gave a limiting instruction at the time of the other acts testimony. The court instructed the jury as follows:
"Evidence of other acts by the Defendant, if true, have a limited purpose. You may consider the Defendant's other acts, if and when those other acts tend to show his intent, motive, absence of mistake or accident, or knowledge concerning the act charged in this trial. Such evidence of other acts must not be considered for any other purpose. evidence of other crimes, wrongs, or acts by the Defendant, if true, is not admissible to prove the character of the Defendant in order to show that he acted in conformity therewith."
The trial court also reiterated the same instruction at the end of the trial, as part of the general charge to the jury.
Thus, assuming arguendo that the other acts evidence was erroneously admitted, there is other evidence in the record which, if believed by the jury, constituted overwhelming proof of defendant's guilt. Accordingly, any error in the admission of the other acts testimony must be viewed as harmless.
In summary, it is my conclusion that, for the reasons given, defendant's second assignment of error should be overruled.
10 The "bulk amount" is an amount equal to or exceeding two hundred grams. See R.C. 2925.01(E)(3).
11 The majority has chosen to completely disregard this direct evidence of defendant's guilt, having apparently decided that co-defendant Roberts was not credible. However, the credibility of witnesses is for the trier of fact to determine, and is not a matter properly considered by an appellate court upon review of the case. See, e.g., State v. DeHass (1967),10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212. *Page 853